            Case 1:18-cr-00702-CM
               Case               Document
                     1:18-cr-00702-CM      25 Filed
                                       Document    2605/29/19   Page 1 of Page
                                                        Filed 05/30/19    1    1 of 1
                                            U.S. Department of Justice

                                                           United States Attorney
                                                           Southern District ofNew York

                                                          The Sllv,o J Mollo Building
                                                          One Sam/ Andrew's Plaza
                                                          New York, New York !0007


                                                           May29,2019                                  ((JD /1,
                                                                              u--1~\{                          iAJ(          JJl(        I\     1'2-0/)
The Honorable Colleen McMahon
United States District Judge                                                        ., .L
                                                                                        ~ ~
                                                                                                           ~f"'l-        JA- ·).-<>~k
                                                                                                                         I
                                                                                                                                          :,
                                                                                                                                    cl.1J.~J
Southern District of New York
500 Pearl Street                                                                                           ~ ----- ti M..~ ~~
New York, New York 10007                                                                ( ~q V\1£ 7                                  ,        , u ..c.
      Re:   United States v. Lavell Durant, 18 Cr. 702 (CM)
                                                                                          .l
                                                                                          \
                                                                                               f. ,..,,.
                                                                                               V\,V v v
                                                                                                        ~ J\J~ {.\ [(N:¼:~
                                                                                                           t
                                                                                                               C, \f-.                                       1 ~.,
                                                                                                  , . l    \ v ~ vi:hc.~)-w
Dear Judge McMahon:                                                                              t~             Ir~      L· ·
                                                                                                       l . . . . c.. \ ( ~
                                                                                                                                \p\if, Cf<:"             ,
                                                                                                                                               ~ <(d t-<---"I
        A conference in the above-captioned matter was adjourned from June 4, 2011;" to July 11,                              ~"   ~ C... u
2019 at 2 p.m. As a result of that adjournment, the Government moves, with the consent of defense
counsel, to exclude time under the Speedy Trial Act through July 11 in the interests ofjustice. See
18 U.S.C. § 316l(h)(7)(A). Such an exclusion will allow for further discussions concerning a
disposition of this matter.


                                                Respectfully submitted,

                                                GEOFFREY S. BERMAN
                                                United States Attorney


                                                ,.,,,.-· ) .
                                          by:    Y?Me<£ ~~
                                                Daniel Nessim
                                                Assistant United States Attorney
                                                (212) 637-2486

cc:         Ian Marcus Amelkin, Esq. (by ECF)
